DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1-23 are pending. Claims 1-23 are presented for examination on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 12, 15, 16, 17, 18, 19, 20, 21, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanley et al. (“Stanley”, JAMA, 2014, cited in the IDS dated 2/8/2021) in view of Schally (US20150174207, cited in the IDS dated 2/8/2021).
	The instant claims are drawn to a method for (i) preventing or delaying the onset of cirrhosis or (ii) treating cirrhosis, in a subject suffering from nonalcoholic fatty liver (NAFL) or nonalcoholic steatohepatitis (NASH), comprising administering an effective amount of trans-3-hexenoyl-GHRH(1-44)-NH2 or a pharmaceutically acceptable salt thereof to said subject. 
Stanley teaches that among HIV-infected patients, visceral adiposity is associated with metabolic dysregulation and ectopic fat accumulation. Tesamorelin reads upon trans-3-hexenoyl-GHRH(1-44)-NH2 as in instant claim 1, and acetate salt of trans-3-hexenoyl-GHRH(1-44)-NH2 as in instant claim 17, as taught by Schally, US20150174207, pages 9-10,  and, according to Stanley, is a growth hormone-releasing hormone analogue, which specifically targets visceral fat reduction, but its effects on liver fat are unknown.  Stanley investigated the effect of tesamorelin on visceral and liver fat: Fifty antiretroviral-treated HIV-infected men and women (reading upon preventing cirrhosis and reading upon the limitation of claim 15, wherein said subject suffers from HIV infection) with abdominal fat accumulation (reading upon in need of prevention of cirrhosis in a subject suffering from nonalcoholic fatty liver (NAFL) or nonalcoholic steatohepatitis (NASH)) were recruited for this double-blind, randomized, placebo-controlled trial at Massachusetts General Hospital. The first patient was enrolled on 1/10/2011; the final patient completed his 6 months study visit on 9/6/2013. The intervention consisted of tesamorelin 2 mg subcutaneously (reading upon claims 18, 19, 23) vs. placebo SC daily for 6 months. Stanley’s study investigates changes in liver fat using a different treatment approach, in which a growth hormone releasing hormone (GHRH) analogue, tesamorelin, is administered to increase endogenous pulsatile GH. Tesamorelin reduces VAT, with minimal effects on subcutaneous fat, but its effects on other ectopic fat depots and detailed metabolic indices have not been investigated. Some of the parameters measured were: (ii) serum alanine aminotransferase (ALT): There were no significant overall changes in ALT, whereas AST decreased with tesamorelin compared to placebo −4 [−12, 2] vs. 0 [−6, 5] U/L, tesamorelin vs. placebo, (P = 0.046) (Supplemental Table 2); and 76 patients were screened and 54 randomized. 50 presented for baseline assessment and 48 received treatment with study drug. Tesamorelin significantly reduced VAT (Δ −34 [−53, −15] vs. 8 [−14, 30] cm2, mean [95% CI], tesamorelin vs. placebo, treatment effect −42cm2 [95% CI −71, −14], P = 0.005) and liver fat (Δ −2.0 [−6.4, 0.1] vs. 0.9 [−0.6, 3.7] lipid-to-water %, median [IQR], tesamorelin vs. placebo, P=0.003) over 6 months, for a net treatment effect of −2.9 lipid-to-water %. Fasting glucose increased in the tesamorelin group at 2 weeks (Δ 9 [5, 13] vs. 2 [−3, 8] mg/dL, mean [95% CI], treatment effect 7mg/dL [95% CI 1, 14], P=0.03), but overall changes over 6 months in fasting glucose (Δ 4 [−2, 10] vs. 2 [−4, 7] mg/dL, mean [95% CI], treatment effect 2mg/dL [95% CI −6, 10], P=0.72) and 2 hour glucose (Δ −1 [−18, 15] vs. −8 [−24, 8] mg/dL, mean [95% CI], treatment effect 7mg/dL [95% CI −16, 29], P=0.53) were not significant. The average BMI Is 28.1 for the tesamorelin group (e.g., Table 2, claims 8, 21)., which reads upon the limitation of claim 16, wherein said subject has a body mass index (BMI) of at least about 25. 
Stanley concludes that, in this preliminary study of HIV-infected patients with abdominal fat accumulation, tesamorelin administered for 6 months was associated with reductions in visceral fat and, additionally, with modest reductions in liver fat (reading upon prevention of cirrhosis, instant claim 1). In HIV-infection, visceral adipose tissue (VAT) accumulation is associated with ectopic fat accumulation in the liver.  Indeed, HIV-infected patients (reading upon instant claim 15) demonstrate a high prevalence of nonalcoholic fatty liver disease (NAFLD), estimated at 30–40%, (reading upon claim 1) which is seen often in the context of increased VAT. NAFLD encompasses simple steatosis, characterized by triglyceride accumulation in hepatocytes (“liver fat”), as well as steatohepatitis, characterized by inflammation, hepatocellular injury, and fibrosis that may progress to end stage liver disease (e.g., reading upon prevention of cirrhosis, claim 1) and hepatocellular carcinoma. To date, there are no approved pharmacologic strategies to reduce liver fat, and no strategies have proven successful in HIV-infected patients.
It would have been obvious to select an HIV patient with NAFLD to treat with tesamorelin (reading upon preventing cirrhosis). One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so because HIV-infected patients demonstrate a high prevalence of nonalcoholic fatty liver disease (NAFLD), estimated at 30–40%, which is seen often in the context of increased VAT (visceral adipose tissue). One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that tesamorelin reduces VAT and liver fat (e.g., results, supplemental tables). With regards to the prevention methods, administration of 2 mg (reading upon an effective amount, claims 18-19, 23) of tesamorelin to HIV patients having NAFLD as per the method of Stanley overlaps in effective amount, mode of administration and treatment of patients with NAFLD (30-40% of the patients with visceral adiposity, VAT) and thus reads upon prevention or delaying the onset of cirrhosis. With regards to the concentrations of claims 20-22, such concentrations would be achieved, e.g., by dissolving the 2 mg tesamorelin in 1 or ½ mL for administration to give, e.g., 1 mg/mL and 4 mg/mL. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  (MPEP 2144.05).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanley et al. (“Stanley”, JAMA, 2014, cited in the IDS dated 2/8/2021) in view of Schally (US20150174207, cited in the IDS dated 2/8/2021) and Eckard et al. (“Eckard”, Ther Adv Gastroenterol, 2013, cited in the IDS dated 2/8/2021).
Stanley and Schally are relied upon as above.
Neither reference expressly teaches selecting patients with ALT at least about at least about 30 U/L or at least about 35 U/L, NAFLD activity at least 1, at least 2, at least 3 or at least 4.
Eckard discloses nonalcoholic fatty liver disease (NAFLD) is now recognized as part of the metabolic syndrome, and is specifically related to obesity and insulin resistance. Lifestyle modification is advocated for the treatment of NAFLD, but few studies have evaluated its impact on liver histology. Eckard investigated which, if any, specific diet and exercise recommendations are associated with histopathologic changes. A total of 56 participants were randomly assigned to 1 of 4 lifestyle modification subgroups for 6 months: standard care, low-fat diet and moderate exercise, moderate-fat/low-processed-carbohydrate diet and moderate exercise, or moderate exercise only. All subjects had biopsy-proven NAFLD, to include nonalcoholic steatohepatitis (NASH), and received a repeat 6-month biopsy to detect histopathologic changes. Other measures included blood assay of liver enzymes [aspartate aminotransferase, alanine aminotransferase, alkaline phosphatase], fasting glucose, serum insulin, lipid panel, body weight, dietary intake, fat mass, and fitness level. Results: Among the 41 participants who completed the study [88% with NASH), a significant change was found in pre- to post-NAFLD activity score in the group as a whole [p < 0.001) with no difference detected between subgroups [p = 0,31). Eckard’s results confirm that lifestyle modification is effective in improving NAFLD and NASH.
Regardless of intervention group, lifestyle modification improved liver histology, as verified by repeat biopsy, after a 6-month intervention. This study reinforces the importance of lifestyle modification as the primary treatment strategy for patients with NAFLD (e.g., abstract).
Table 1 discloses baseline characteristics of all participants by subgroup (see next page). The NAFLD patients of each subgroup had serum ALT levels of at least about 30 U/L (claim 5), and serum ALT levels of at least about 35 U/L (claim 6); NAFLD activity score (NAS) of at least 1 (claim 7), of at least 2 (claim 8), of at least 3 (claim 9) and of at least 4 (claim 10); BMI of at least about 25 (claim 16). 
It would have been obvious to treat select NAFLD patients having typical NAFLD characteristics from among the patients in Stanley. One of ordinary skill in the art would have been motivated to do so because such characteristics, e.g., ALT at least about at least about 30 U/L or at least about 35 U/L, NAFLD activity at least 1, at least 2, at least 3 or at least 4 were known to be indicative of NAFLD as taught by Eckard. One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that such parameters were associated with NAFLD and liver fat as taught by Eckard. Such treatment reads upon prevention of cirrhosis as instantly claimed.

    PNG
    media_image1.png
    663
    729
    media_image1.png
    Greyscale

Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,799,562, cited in the IDS dated 2/8/2021. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘562 comprise overlapping subject matter. The invention of US ‘562 is drawn to a method for treating nonalcoholic fatty liver (NAFL) or nonalcoholic steatohepatitis (NASH) in a subject in need thereof comprising administering an effective amount of trans-3-hexenoyl-GHRH(1-44)-NH2 or a pharmaceutically acceptable salt thereof to said subject, wherein said subject has at least one of: (i) a hepatic fat fraction (HFF) of at least about 15% as measured by proton magnetic resonance spectroscopy (1H MRS);  (ii) serum alanine aminotransferase (ALT) levels of at least about 35 U/L;  (iii) a NAFLD Activity Score (NAS) of at least 6 as measured by the NAS Clinical Research Network (NAS CRN) scoring system;  (iv) a reduction of HFF by at least 4% (absolute reduction) following the treatment;  and (v) liver fibrosis, reading upon prevention of cirrhosis in a subject suffering from nonalcoholic fatty liver (NAFL) or nonalcoholic steatohepatitis (NASH). Dependent claims include: “wherein said subject has an HFF of at least about 20%”; “wherein the HFF is reduced by at least 4% (absolute reduction) in said subject”; “wherein said subject has serum ALT levels of at least about 35 U/L”; “wherein said subject has a NAS of at least 6”; “wherein said subject has liver fibrosis”; “wherein said subject suffers from human immunodeficiency virus (HIV) infection”; “wherein said subject has a body mass index (BMI) of at least about 25”; “wherein said pharmaceutically acceptable salt of trans-3-hexenoyl-GHRH(1-44)-NH2 is an acetate salt”; “wherein said trans-3-hexenoyl-GHRH(1-44)-NH2 or pharmaceutically acceptable salt thereof is administered by subcutaneous injection”; “wherein said trans-3-hexenoyl-GHRH(1-44)-NH2 or pharmaceutically acceptable salt thereof is present in a pharmaceutical composition comprising at least one pharmaceutically acceptable excipient”; “wherein said trans-3-hexenoyl-GHRH.sub.(1-44)-NH.sub.2 or pharmaceutically acceptable salt thereof is present in said pharmaceutical composition at a dose of about 1 mg/ml to about 10 mg/ml”; “a method for (i) reducing the progression of liver fibrosis or (ii) reducing liver fibrosis in a subject, comprising administering an effective amount of trans-3-hexenoyl-GHRH(1-44)-NH2 or a pharmaceutically acceptable salt thereof to said subject, wherein said subject has at least one of: (i) a fibrosis score of at least 1C, prior to the treatment;  (ii) an HFF of at least about 10%;  (iii) serum ALT levels of at least about 30 U/L;  and (iv) a NAFLD Activity Score (NAS) of at least 2 as measured by the NAS Clinical Research Network (NAS CRN) scoring system”; “wherein said subject has a fibrosis score of at least 1C prior to the treatment”; “wherein said subject has a fibrosis score of at least 2 prior to the treatment”; “wherein said subject has an HFF of at least about 15%”; “wherein said subject has an HFF of at least about 20%”; “wherein said subject has serum ALT levels of at least about 30 U/L”; “wherein said subject has a NAFLD Activity Score (NAS) of at least 2 as measured by the NAS Clinical Research Network (NAS CRN) scoring system”; “wherein said subject suffers from human immunodeficiency virus (HIV) infection”; “wherein said subject has a body mass index (BMI) of at least about 25”; “wherein said pharmaceutically acceptable salt of trans-3-hexenoyl-GHRH(1-44)-NH2 is an acetate salt”; “wherein said trans-3-hexenoyl-GHRH(1-44)-NH2 or pharmaceutically acceptable salt thereof is administered by subcutaneous injection”; “wherein said trans-3-hexenoyl-GHRH(1-44)-NH2 or pharmaceutically acceptable salt thereof is present in a pharmaceutical composition comprising at least one pharmaceutically acceptable excipient”; “wherein said trans-3-hexenoyl-GHRH.sub.(1-44)-NH.sub.2 or pharmaceutically acceptable salt thereof is present in said pharmaceutical composition at a dose of about 1 mg/ml to about 10 mg/ml”; “a method for reducing the risk of developing liver cancer in a subject suffering from nonalcoholic fatty liver (NAFL) or nonalcoholic steatohepatitis (NASH) comprising administering an effective amount of trans-3-hexenoyl-GHRH(1-44)-NH2 or a pharmaceutically acceptable salt thereof to said subject, wherein said subject has at least one of: (i) a hepatic fat fraction (HFF) of at least about 15% as measured by proton magnetic resonance spectroscopy (.sup.1H MRS);  (ii) serum alanine aminotransferase (ALT) levels of at least about 35 U/L;  (iii) a NAFLD Activity Score (NAS) of at least 6 as measured by the NAS Clinical Research Network (NAS CRN) scoring system;  (iv) a reduction of HFF by at least 4% (absolute reduction) following the treatment;  and (v) liver fibrosis”; “ wherein said pharmaceutically acceptable salt of trans-3-hexenoyl-GHRH(1-44)-NH2 is an acetate salt”; “wherein said trans-3-hexenoyl-GHRH(1-44)-NH2 or pharmaceutically acceptable salt thereof is administered by subcutaneous injection”; “wherein said trans-3-hexenoyl-GHRH(1-44)-NH2 or pharmaceutically acceptable salt thereof is present in a pharmaceutical composition comprising at least one pharmaceutically acceptable excipient”; “wherein said trans-3-hexenoyl-GHRH(1-44)-NH2 or pharmaceutically acceptable salt thereof is present in said pharmaceutical composition at a dose of about 1 mg/ml to about 10 mg/ml”. With regards to the instantly claimed ranges “about 1 mg/mL to about 8 mg/mL”; “about 4 mg/mL to about 8 mg/mL” or “about 1 mg to about 2 mg”. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,946,073. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘073 comprise overlapping subject matter. The invention of US ‘073 is drawn to a method for (i) preventing or delaying the onset of liver fibrosis or (ii) reducing liver fibrosis or the progression thereof, in a subject suffering from nonalcoholic fatty liver (NAFL) or nonalcoholic steatohepatitis (NASH), wherein said subject has a hepatic fat fraction (HFF) of at least about 10%, comprising administering an effective amount of trans-3-hexenoyl-GHRH(1-44)-NH2 or a pharmaceutically acceptable salt thereof to said subject, reading upon prevention of cirrhosis in a subject suffering from nonalcoholic fatty liver (NAFL) or nonalcoholic steatohepatitis (NASH).
Dependent limitations include: “wherein said subject has a hepatic fat fraction (HFF) of at least about 15%”; “wherein said subject has a hepatic fat fraction (HFF) of at least about 20%”; “od of claim 1, wherein said subject has serum ALT levels of at least about 30 U/L”; “wherein said subject has serum ALT levels of at least about 35 U/L”; “wherein said subject has a NAFLD Activity Score (NAS) of at least 1 as measured by the NAS Clinical Research Network (NAS CRN) scoring system”; “wherein said subject has a NAFLD Activity Score (NAS) of at least 2 as measured by the NAS Clinical Research Network (NAS CRN) scoring system”; “wherein said subject has a NAFLD Activity Score (NAS) of at least 3 as measured by the NAS Clinical Research Network (NAS CRN) scoring system”; “wherein said subject has a NAFLD Activity Score (NAS) of at least 4 as measured by the NAS Clinical Research Network (NAS CRN) scoring system”; “wherein said subject has a reduction of hepatic fat fraction (HFF) by at least 4% (absolute reduction) following the treatment”; “wherein said subject has liver fibrosis”; “wherein said subject has a fibrosis score of at least 1C prior to the treatment”; “wherein said subject has a fibrosis score of at least 2 prior to the treatment”; “wherein said subject suffers from human immunodeficiency virus (HIV) infection”; “wherein said subject has a body mass index (BMI) of at least about 25”; “wherein said pharmaceutically acceptable salt of trans-3-hexenoyl-GHRH(1-44)-NH2 is an acetate salt”; “wherein said trans-3-hexenoyl-GHRH(1-44)-NH2 or pharmaceutically acceptable salt thereof is administered by subcutaneous injection”; “wherein said trans-3-hexenoyl-GHRH(1-44)-NH2 or pharmaceutically acceptable salt thereof is present in a pharmaceutical composition comprising at least one pharmaceutically acceptable excipient”; “wherein said trans-3-hexenoyl-GHRH(1-44)-NH2 or pharmaceutically acceptable salt thereof is present in said pharmaceutical composition at a dose of about 1 mg/ml to about 10 mg/ml”; “wherein said trans-3-hexenoyl-GHRH(1-44)-NH2 or pharmaceutically acceptable salt thereof is present in said pharmaceutical composition at a dose of about 1 mg/ml to about 8 mg/ml”; “wherein said trans-3-hexenoyl-GHRH(1-44)-NH2 or pharmaceutically acceptable salt thereof is present in said pharmaceutical composition at a dose of about 4 mg/ml to about 8 mg/ml”; “ wherein said trans-3-hexenoyl-GHRH.sub.(1-44)-NH.sub.2 or pharmaceutically acceptable salt thereof is administered at a daily dose of about 1 mg to about 2 mg”. Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Conclusion
	No claim is currently allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 11/2020